 

Exhibit 10.1

 

 



EXECUTION VERSION

 



 

 

$1,200,000,000.00

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of

June 30, 2015

among

 

McGRAW HILL FINANCIAL, INC.
as Borrower

 

STANDARD & POOR’S FINANCIAL SERVICES LLC
as a Loan Guarantor

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

BANK OF AMERICA, N.A.
as Syndication Agent

 

CITIBANK, N.A.
DEUTSCHE BANK SECURITIES INC.
MIZUHO BANK, LTD.
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Documentation Agents

 

J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
MIZUHO BANK, LTD.
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Joint Lead Arrangers and Joint Bookrunners

 



 

 



 

 

 

 



TABLE OF CONTENTS

 

Page

 

Article I Definitions 1   Section 1.01. Defined Terms 1   Section 1.02.
Classification of Loans and Borrowings 19   Section 1.03. Terms Generally 19  
Section 1.04. Accounting Terms; GAAP 20 Article II The Credits 20   Section
2.01. Commitments 20   Section 2.02. Loans and Borrowings 20   Section 2.03.
Requests for Revolving Borrowings 21   Section 2.04. Competitive Bid Procedure
22   Section 2.05. Swingline Loans 24   Section 2.06. Funding of Borrowings 25  
Section 2.07. Interest Elections 26   Section 2.08. Termination and Reduction of
Commitments 27   Section 2.09. Repayment of Loans; Evidence of Debt 27   Section
2.10. Prepayment of Loans 28   Section 2.11. Fees 29   Section 2.12. Interest 29
  Section 2.13. Alternate Rate of Interest 30   Section 2.14. Increased Costs 30
  Section 2.15. Break Funding Payments 32   Section 2.16. Taxes 33   Section
2.17. Payments Generally; Pro Rata Treatment; Sharing of Set- offs 36

 



i 

 

 



Page

 



  Section 2.18. Mitigation Obligations; Replacement of Lenders 37   Section
2.19. Defaulting Lenders 37   Section 2.20. Proceeds 39 Article III Letters of
Credit 39   Section 3.01. L/C Commitment 39   Section 3.02. Procedure for
Issuance of Letter of Credit 40   Section 3.03. Fees and Other Charges 40  
Section 3.04. L/C Participations 41   Section 3.05. Reimbursement Obligation of
the Borrower 42   Section 3.06. Obligations Absolute 42   Section 3.07. Letter
of Credit Payments 43   Section 3.08. Applications 43   Section 3.09.
Applicability of ISP and UCP 43 Article IV Representations and Warranties 43  
Section 4.01. Organization, Powers and Good Standing 43   Section 4.02.
Authorization of Borrowing, etc 44   Section 4.03. Financial Condition 44  
Section 4.04. No Adverse Material Change 45   Section 4.05. Litigation 45  
Section 4.06. Payment of Taxes 45   Section 4.07. Governmental Regulation 45  
Section 4.08. Securities Activities 45   Section 4.09. ERISA 45   Section 4.10.
Disclosure 46

 



ii 

 

 



Page

 



  Section 4.11. Anti-Corruption Laws and Sanctions 46 Article V Conditions 46  
Section 5.01. Effective Date 46   Section 5.02. Each Credit Event 47 Article VI
Affirmative Covenants 48   Section 6.01. Financial Statements and Other Reports
48   Section 6.02. Corporate Existence 50   Section 6.03. Payment of Taxes 50  
Section 6.04. Maintenance of Properties; Insurance 50   Section 6.05. Compliance
with Laws 50   Section 6.06. Notices of ERISA Event 50   Section 6.07.
Inspection Rights 51 Article VII Negative Covenants 51   Section 7.01.
Fundamental Changes 51   Section 7.02. Liens 51   Section 7.03. Financial
Covenant 52   Section 7.04. Use of Proceeds 52 Article VIII Events of Default 53
  Section 8.01. Failure to Make Payments When Due 53   Section 8.02. Default in
Other Agreements 53   Section 8.03. Breach of Certain Covenants 54   Section
8.04. Breach of Warranty 54   Section 8.05. Other Defaults Under Agreement 54  
Section 8.06. Change In Control 54

 



iii 

 

 



Page

 



  Section 8.07. Involuntary Bankruptcy; Appointment of Receiver, etc 54  
Section 8.08. Voluntary Bankruptcy; Appointment of Receiver, etc 55   Section
8.09. Judgments and Attachments 55   Section 8.10. Involuntary Dissolution 55  
Section 8.11. ERISA Event 55 Article IX The Administrative Agent 56 Article X
Miscellaneous 58   Section 10.01. Notices 58   Section 10.02. Waivers;
Amendments 60   Section 10.03. Expenses; Indemnity; Damage Waiver; No Fiduciary
Duty 61   Section 10.04. Successors and Assigns 62   Section 10.05. Survival 65
  Section 10.06. Counterparts; Integration; Effectiveness 66   Section 10.07.
Severability 66   Section 10.08. Adjustments; Right of Setoff 66   Section
10.09. Governing Law; Jurisdiction; Consent to Service of Process 67   Section
10.10. Waiver of Jury Trial 68   Section 10.11. Headings 68   Section 10.12.
Confidentiality 68   Section 10.13. USA PATRIOT Act 69 Article XI Loan Guaranty
69   Section 11.01. Guaranty 69   Section 11.02. Guaranty of Payment 70  
Section 11.03. No Discharge or Diminishment of Loan Guaranty 70

 



iv 

 

 



Page

 



  Section 11.04. Rights of Subrogation 70   Section 11.05. Reinstatement; Stay
of Acceleration 71   Section 11.06. Maximum Liability 71

 

v 

 

 



Page

 

 



SCHEDULES:

Schedule 2.01 – Commitments

Schedule 4.01 -- Material Subsidiaries

Schedule 4.05 -- Material Litigation

Schedule 7.02 -- Existing Liens

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of U.S. Tax Compliance Certificate

Exhibit C – Form of Opinion of General Counsel of Borrower

Exhibit D – Form of Joinder Agreement

 

vi 

 

 

FIVE-YEAR CREDIT AGREEMENT dated as of June 30, 2015, among MCGRAW HILL
FINANCIAL, INC. (the “Borrower”), STANDARD & POOR’S FINANCIAL SERVICES LLC
(“S&P”) and the certain other subsidiaries of the Borrower parties hereto from
time to time as Loan Guarantors (as defined herein), the several banks and other
financial institutions from time to time parties hereto (the “Lenders”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., MIZUHO BANK, LTD. and MORGAN
STANLEY MUFG LOAN PARTNERS, LLC, as documentation agents (in such capacity, the
“Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

Article I

 


Definitions

 

Section 1.01.                    Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate on such day for
a LIBOR Loan with a one-month interest period (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

 

 

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable ABR Spread” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.

 

“Applicable LIBOR Spread” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.19 when a Defaulting Lender shall exist, Applicable Percentage
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

 

“Applicable Pricing Grid” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.

 

“Applicable Rate” means, for any day, with respect to (a) any ABR Revolving
Loan, the Applicable LIBOR Spread less 1% per annum (the “Applicable ABR
Spread”); provided that, the Applicable ABR Spread shall not be less than 0%,
(b) any LIBOR Revolving Loan, the applicable rate per annum set forth below
under the caption “Applicable LIBOR Spread” (the “Applicable LIBOR Spread”), or
(c) commitment fees payable hereunder, the applicable rate per annum set forth
below under the caption “Commitment Fee Rate”, based upon the applicable
Category set forth in the grid below (the “Applicable Pricing Grid”):

 

Indebtedness to Cash Flow Ratio: Applicable LIBOR Spread Commitment Fee Rate
Category 1: Less than 0.5 to 1.0 1.00% 0.10% Category 2: Equal to or greater
than 0.5 to 1.0 but less than 1.5 to 1.0. 1.125% 0.125% Category 3: Equal to or
greater than 1.5 to 1.0 but less than 2.5 to 1.0. 1.25% 0.15% Category 4: Equal
to or greater than 2.5 to 1.0. 1.50% 0.20%

 

For purposes of determining any Applicable Rate, (i) until the delivery of the
Compliance Certificate relating to the financial statements required to be
delivered pursuant to Section 6.01(a)(i) for the first full Fiscal Quarter ended
after the Effective Date, the Applicable

 

2 

 

 

Rate described in Category 2 shall be in effect and (ii) thereafter, the
Applicable Rate shall be determined by the Indebtedness to Cash Flow Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.01(b)(i). Any changes in the
Applicable Rate resulting from changes in the Indebtedness to Cash Flow Ratio
shall become effective on the date that is three Business Days after the date on
which financial statements and the related Compliance Certificate are delivered
to the Administrative Agent pursuant to Section 6.01 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements and related Compliance Certificate referred to above are
not delivered within the time periods specified in Section 6.01, then, until the
date that is three Business Days after the date on which such financial
statements and Compliance Certificate are delivered, the highest Applicable Rate
set forth in the Applicable Pricing Grid shall apply. In addition, at all times
while an Event of Default shall have occurred and be continuing, the highest
Applicable Rate set forth in the Applicable Pricing Grid shall apply.

 

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect minus (b)
such Lender’s Revolving Credit Exposure then outstanding; provided that, in
calculating any Lender’s Available Commitment for the purpose of determining
such Lender’s Available Commitment pursuant to Section 2.11(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any of the
control of, an ownership interest in, or the acquisition of any ownership
interest in, such Person, or any direct or indirect parent entity thereof, by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3 

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, (b) a Competitive Loan or group of Competitive
Loans of the same Type made on the same date and as to which a single Interest
Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee in accordance with GAAP existing on the date hereof
and Topic 840 of the Financial Accounting Standards Board Accounting Standards
Codification.

 

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP existing on the date hereof and Topic 840 of
the Financial Accounting Standards Board Accounting Standards Codification.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding anything herein to the contrary, (a)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or by United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

4 

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Compliance Certificate” has the meaning assigned to that term in Section
6.01(b)(i) hereof.

 

“Consolidated Cash Flow” of the Borrower and the Subsidiaries for any period
(the “Determination Period”) means the sum of (i) Consolidated Net Income for
the Determination Period, plus (ii) all amounts deducted in the determination of
such Consolidated Net Income in respect of (a) depreciation and amortization
(including without limitation amortization of assets held under Capitalized
Leases) excluding amortization relating to prepublication costs, (b)
Consolidated Interest Expense, (c) provisions for taxes based on or measured by
income, (d) non-recurring non-cash losses or charges and (e) charges in respect
of Settlement Costs and minus (iii) all amounts added in the determination of
such Consolidated Net Income in respect of non-recurring non-cash gains;
provided, however, that (1) when and to the extent that non-cash losses or
charges described in clause (ii)(d) above become cash paid items, such amounts
shall be deducted from Consolidated Cash Flow for the period when paid and (2)
when and to the extent that non-cash gains described in clause (iii) above
become cash received items, such amounts shall be added to Consolidated Cash
Flow for the period when received; provided, further, that (A) if during the
Determination Period the Borrower disposes of any asset and such disposition
constitutes a Material Disposition, the sum of (x) the net income (loss)
produced by such asset, before extraordinary items, during the portion of the
Determination Period prior to the date on which such asset was disposed of, plus
(y) all amounts deducted in determining such net income (loss) for such period
in respect of depreciation and amortization (including without limitation
amortization of assets held under Capitalized Leases),

 

5 

 

 

interest on Indebtedness, and provisions for taxes based on or measured by
income shall be excluded on a pro forma adjusted and consolidated basis in
Consolidated Cash Flow for the Determination Period (to the extent they would
otherwise have been included thereto), and (B) if during the Determination
Period the Borrower makes an investment in any asset and such investment
constitutes a Material Investment, the sum of (x) the net income (loss) produced
by such asset, before extraordinary items, during the portion of the
Determination Period prior to the date on which such investment in such asset
was made, plus (y) all amounts deducted in determining such net income (loss)
for such period in respect of depreciation and amortization (including, without
limitation, amortization of assets held under Capitalized Leases), interest on
Indebtedness, and provisions for taxes based on or measured by income shall be
included on a pro forma adjusted and consolidated basis in Consolidated Cash
Flow for the Determination Period (to the extent they would have otherwise been
excluded therefrom). As used in this definition, “Material Disposition” means
any disposition of assets or series of related dispositions of assets that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$100,000,000, provided that such proceeds, together with the proceeds received
by the Borrower or such Subsidiary in any other such disposition of assets that
yields gross proceeds to the Borrower or such Subsidiary in excess of
$100,000,000 during the Determination Period, exceeds $200,000,000; and
“Material Investment” means any acquisition of assets or series of related
acquisitions of assets by the Borrower or any of its Subsidiaries that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by the Borrower or such Subsidiary
in excess of $100,000,000, provided that such consideration, together with the
consideration paid in any other such acquisitions of assets that involves the
payment of consideration by the Borrower or such Subsidiary in excess of
$100,000,000 during the Determination Period, exceeds $200,000,000.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries determined on a consolidated basis in
conformity with GAAP existing on the date hereof including, without limitation,
(i) the amortization of debt discount, (ii) the amortization of all fees payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense and (iii) the portion of any obligation with respect to a
Capitalized Lease allocable to interest expense.

 

“Consolidated Net Income” for any period means the net income (or loss) of the
Borrower and its Subsidiaries for such period before extraordinary items,
determined in accordance with GAAP existing on the date hereof on a consolidated
basis, after eliminating all intercompany items, provided that there shall be
excluded (i) income (or loss) of any Person (other than a consolidated
Subsidiary of such Person) in which any other Person (other than such Person or
any of its consolidated Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to such Person
or any of its consolidated Subsidiaries by such other Person during such Period,
(ii) except for purposes of Consolidated Cash Flow to the extent provided in
clause (B) of the definition thereof, the income (or loss) of any Person accrued
prior to the date it becomes a consolidated Subsidiary of such Person or is
merged into or consolidated with such Person or any of its consolidated
Subsidiaries, (iii) the income of any consolidated Subsidiary of such Person to
the extent that the declaration or payment of dividends or similar distributions
by that consolidated Subsidiary of the income is not at the time permitted, (iv)
any after-tax gains (but not pre-tax losses) attributable to sales of

 

6 

 

 

assets out of the ordinary course of business and any after-tax gains on pension
reversions received by such Person and its consolidated Subsidiaries and (v) any
income (or loss) attributable to any lease of property (whether real, personal
or mixed) under which the Borrower or any of its Subsidiaries is the lessor;
provided, however, there shall be excluded from any calculation pursuant to any
of clauses (ii)-(iv) any income or loss attributable to assets purchased or
sold, as the case may be, having an individual or aggregate (for any consecutive
twelve month period) fair market value of less than $50,000,000.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“CRISIL Limited” means CRISIL Limited, a company organized under the laws of
India, and each of its Subsidiaries.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, the Issuing Lender or the Swingline Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Person’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

“Determination Date” means, as used in connection with any certificate, report
or calculation delivered hereunder, the date (which shall be specified in such
certificate, report or calculation) as of which the determinations set forth in
such certificate, report or calculation are made.

 

7 

 

 

“Documentation Agents” has the meaning set forth in the preamble to this
Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
5.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Laws” means federal, state, local and foreign laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder relating to pollution or protection
of the environment, including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of Section
4001(a)(14) of ERISA or that, together with the Borrower, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan, whether or not waived; (d) the filing pursuant to Section 412 of
the Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan or the failure by the Borrower
or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is, or is reasonably expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (g) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; or (i) the receipt

 

8 

 

 

by the Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
or Title IV of ERISA) or in critical and declining status (within the meaning of
Section 305 of ERISA) or that the PBGC has issued a partition order under
Section 4233 of ERISA with respect to the Multiemployer Plan.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (including branch profits taxes) by a jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than any such connection arising solely
from the execution and delivery of this Agreement, the performance of the rights
and obligations herein, the receipt of any payment hereunder or the enforcement
of this Agreement), (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
withholding tax resulting from any law in effect on the date such Foreign Lender
becomes a party to this Agreement or at the time such Lender changes its
applicable lending office, except to the extent that such Foreign Lender’s
assignor (if any) or such Foreign Lender, in the case of a Lender that changes
its applicable lending office, was entitled, at the time of assignment or at the
time of the change in applicable lending office, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
2.16(a), (c) Taxes attributable to a Lender’s (or a recipient’s) failure to
comply with Section 2.16(f) or (h) and (d) Taxes imposed pursuant to FATCA.

 

“Existing Facility” means the existing $1,000,000,000.00 syndicated four-year
credit facility under the Four-Year Credit Agreement, dated as of June 19, 2013,
as amended, among the Borrower, the lenders parties thereto and JPMorgan Chase
Bank, as administrative agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)
of the Code, any intergovernmental agreement with respect thereto and any law,
regulation, rule, promulgation or official agreement implementing an
intergovernmental agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received

 

9 

 

 

by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it; provided, that if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Fee Payment Date” means (a) the third Business Day following the last day of
each March, June, September and December and (b) the day upon which the
Commitments terminate.

 

“Fiscal Quarter” means a quarterly period beginning on the first day of January,
April, July and October in each Fiscal Year.

 

“Fiscal Year” means an annual period beginning on January 1 in each year and
ending on December 31 of such year.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by the Borrower or any ERISA
Affiliate.

 

“Foreign Lender” means any Lender that is not a “United States Person” as
defined by Section 7701(a)(30) of the Code.

 

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Borrower or any ERISA Affiliate.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time except as specifically noted.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means, with respect to any Person, (i) any guarantee, reimbursement
agreement or similar contingent obligation made by such Person in respect of any
Indebtedness of any other Person, (ii) any other arrangement whereby credit is
extended to any other Person on the basis of any promise or undertaking of such
Person, (a) to pay the Indebtedness of such other Person, (b) to purchase an
obligation owed by such other Person, (c) to purchase or lease assets under
circumstances that would enable such other Person to discharge such credit of
its obligations or (d) to maintain the capital, working capital, solvency or
general financial condition of such other Person, in each case whether or not
such arrangement is disclosed in the balance

 

10 

 

 

sheet of such other Person or is referred to in a footnote thereto, and (iii)
any liability (other than Indebtedness which is recourse to a Subsidiary of the
Borrower, the only asset of which is its interest in the partnership of which
the Subsidiary is the general partner, and which Indebtedness is non-recourse to
the Borrower) as a general partner of a partnership in respect of Indebtedness
of such partnership; provided, however, that the term Guarantee shall not
include (1) endorsements for collection or deposit in the ordinary course of
business or (2) obligations of the Borrower and its Subsidiaries which would
constitute Guarantees solely by virtue of the continuing liability of any such
Person which has sold assets subject to liabilities for liabilities which were
assumed by another Person acquiring the assets which were sold, unless such
liability is required to be carried on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP. The amount of any Guarantee and the amount
of Indebtedness resulting from such Guarantee shall be the amount which would
have to be carried on the balance sheet of the guarantor in respect of such
Guarantee in accordance with GAAP.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Indebtedness” means, with respect to any Person, all obligations, for the
repayment of borrowed money, which in accordance with GAAP in effect on the date
hereof should be classified upon such Person’s balance sheet as liabilities, but
in any event including (i) liabilities for the repayment of borrowed money to
the extent secured by any Lien existing on property owned or acquired by such
Person or a Subsidiary thereof, whether or not the liability secured thereby
shall have been assumed by such Person, (ii) all Guarantees of such Person for
the repayment of borrowed money and (iii) all Unpaid Settlement Costs.

 

“Indebtedness to Cash Flow Ratio” means the ratio of (i) Indebtedness of the
Borrower at the Determination Date to (ii) the Consolidated Cash Flow for the
four consecutive Fiscal Quarters ending on the Determination Date.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under this Agreement.

 

“Independent Public Accountant” means any of the firms of public accountants (or
their survivors in any merger therewith) currently referred to as the “Big Four”
or any other firm of public accountants of nationally recognized stature which
is (i) independent (as such term is defined in the rules and regulations
promulgated by the Securities and Exchange Commission under the Exchange Act)
from the Person the financial statements of which are being reported on, (ii)
selected by such Person and (iii) reasonably acceptable to the Required Lenders.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Index Joint Venture” means the joint venture among the Borrower, CME Group Inc.
and CME Group Index Services LLC pursuant to that certain Contribution
Agreement, dated as of November 4, 2011.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day

 

11 

 

 

of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is, or is required to be, repaid.

 

“Interest Period” means (a) with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect, (b) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than 7 days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
pertaining to a LIBOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) no
Interest Period shall extend beyond the Maturity Date. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means each of (i) JPMorgan Chase Bank, (ii) Bank of America,
N.A. and (iii) any other Lender approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed) and the
Borrower that has agreed in its sole discretion to act as an “Issuing Lender”
hereunder, or any of their respective affiliates of any of the foregoing, in
each case in its capacity as issuer of any Letter of Credit and with respect to
all or a portion of the L/C Commitment as reflected in such Issuing Lender’s L/C
Sublimit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.

 

“L/C Commitment” means $50,000,000.00.

 

12 

 

 

“L/C Exposure” means, at any time, the total L/C Obligations. The L/C Exposure
of any Lender at any time shall be its Applicable Percentage of the total L/C
Exposure at such time.

 

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender with respect to the relevant Letter of Credit.

 

“L/C Sublimit” means (i) for each of JPMorgan Chase Bank and Bank of America,
N.A., each separately in its capacity as Issuing Lender, $25,000,000.00 and (ii)
for any other Lender that becomes an Issuing Lender after the date hereof, such
amount as may be separately agreed in writing between the Borrower and such
Issuing Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letters of Credit” has the meaning set forth in Section 3.01.

 

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other person which takes over the administration of that
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event that such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided, that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further, that if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate. “Interpolated Rate” means the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period for which
the Screen Rate is available that is shorter than the Impacted Interest Period
and (b) the Screen Rate for the shortest period for which that Screen Rate is
available that exceeds the Impacted Interest Period, in each case, at such time;
provided, that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

13 

 

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the LIBO Rate.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any sale of
receivables with recourse against the seller.

 

“Loan Guarantors” means, collectively, S&P and each other Subsidiary of the
Borrower that has executed a Joinder Agreement substantially in the form of
Exhibit D and has not been released from the Loan Guaranty, and their successors
and assigns.

 

“Loan Guaranty” means Article XI of this Agreement.

 

“Loan Parties” means the Borrower and the Loan Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

 

“Material Subsidiary” means each Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Regulation § 230.405 promulgated pursuant
to the Securities Act, as such Regulation is in effect on the date hereof.

 

“Maturity Date” means June 30, 2020.

 

“MH Brand License Agreement” has the meaning set forth in the Contribution
Agreement referred to in the definition of “Index Joint Venture”.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Obligated Party” has the meaning set forth in Section 11.02.

 

14 

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations (including
Reimbursement Obligations) of the Borrower to the Lenders or to any Lender, the
Administrative Agent, any Issuing Lender or any indemnified party arising under
this Agreement or the Letters of Credit.

 

“Officer’s Certificate” means, as applied to any Loan Party, a certificate
executed on behalf of such Loan Party by its Chairman of the Board (if an
officer), its President, its Chief Financial Officer or its Treasurer.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are
imposed with respect to an assignment as a result of a present or former
connection between a Lender (or other recipient of a payment) and the
jurisdiction imposing such Tax (other than any such connection arising solely
from the execution and delivery of this Agreement, the performance of the rights
and obligations herein, the receipt of any payment hereunder or the enforcement
of this Agreement).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Participant” has the meaning set forth in Section 10.04.

 

“Participant Register” has the meaning set forth in Section 10.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Permitted Liens” means:

 

(a) Liens for taxes, assessments or governmental charges or levies (including
any Lien imposed by ERISA arising out of an ERISA Event), either not yet
delinquent or so long as the amount, applicability or validity of the same is
being contested in good faith provided that any proceedings commenced for the
foreclosure on such Liens have been duly suspended and adequate reserves, if
any, have been established therefor in accordance with GAAP;

 

(b) Statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law incurred in the ordinary course of
business for sums not delinquent for a period of more than 45 days or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP, shall have been made therefor;

 

15 

 

 

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);

 

(d) Any attachment or judgment Lien unless the attachment or judgment it secures
shall remain undischarged and execution thereof shall remain unstayed pending
appeal for a period of 60 days;

 

(e) Easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(f) Any interest or title of a lessor under any lease;

 

(g) Liens arising from equipment leases entered into in the ordinary course of
business; and

 

(h) Liens in favor of the Index Joint Venture granted pursuant to the Trademark
Security Agreement as in effect on the date thereof to secure the obligations of
the Loan Guarantor under the MH Brand License Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c)(1) of the Code.

 

“Register” has the meaning set forth in Section 10.04.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

 

16 

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VIII, and for all purposes after the Loans become due and payable pursuant to
Article VIII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans at
such time, (b) such Lender’s Swingline Exposure at such time and (c) such
Lender’s L/C Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Note” means a promissory note executed and delivered pursuant to
Section 2.09(e) evidencing the Revolving Loans made by a Lender.

 

“S&P” has the meaning set forth in the preamble to this Agreement.

 

“Sanctions” means all economic or financial sanctions or trade embargos imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of Treasury, the U.S. Department of State or by
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more by any such Person or
Persons described in the foregoing clause (a).

 

“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.

 

17 

 

 

“Settlement Costs” means all costs and obligations incurred, owing, paid or
payable by the Borrower or any Subsidiary in connection with the settlement of
any Specified Claim, including, without limitation, payment of restitution,
damages (consequential, special, indirect, incidental, punitive, compensatory,
exemplary or otherwise), liabilities, costs, expenses, legal fees and expert
fees, fines and penalties of the Borrower or any Subsidiary related thereto.

 

“Specified Claim” means any claim, complaint, lawsuit, action, administrative or
regulatory proceeding, allegation, inquiry or investigation described or
referred to in the first, second and seventh paragraphs under the subheading
“Legal & Regulatory Matters – S&P Ratings” in Note 12 – Commitments and
Contingencies in the financial statements included in the Borrower’s Annual
Report on Form 10-K, as filed with the Securities and Exchange Commission with
respect to the Fiscal Year ended December 31, 2013, and under the subheadings
“Legal & Regulatory Matters – S&P Ratings – U.S. Department of Justice “, “Legal
& Regulatory Matters – S&P Ratings – State Attorneys General” and “Legal &
Regulatory Matters – S&P Ratings – U.S. Securities and Exchange Commission” in
Note 11 – Commitments and Contingencies in the Borrower’s Quarterly Report on
Form 10-Q for the Fiscal Quarter ended September 30, 2014, as filed with the
Securities and Exchange Commission, or that, as of January 22, 2015, has been
the subject of a filed complaint by or on behalf of any state government or
state public entity of one of the states party to any of the foregoing matters
on such date, and based on the same facts and circumstances described or
referred to therein.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the applicable Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Swingline Commitment” means the commitment of the Swingline Lender made in
Section 2.05(a).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

18 

 

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swingline Note” means a promissory note executed and delivered pursuant to
Section 2.09(e) evidencing the Swingline Loans made by the Swingline Lender.

 

“Syndication Agent” has the meaning set forth in the preamble to this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Trademark Security Agreement” means the Trademark Security Agreement entered
into between the Loan Guarantor and the Index Joint Venture.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement (including by execution and delivery of a Joinder Agreement
substantially in the form of Exhibit D), any request for and the issuance of any
Letter of Credit, and, in the case of the Borrower, the borrowing of Loans and
the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Unpaid Settlement Costs” means Settlement Costs that have not been paid.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.                    Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and
Type (e.g., a “LIBOR Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Borrowing”).

 

Section 1.03.                    Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase

 

19 

 

 

“without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(b) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04.                    Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

Article II

 


The Credits

 

Section 2.01.                    Commitments. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Revolving
Loans in dollars to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (b) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (c) the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of outstanding Competitive Loans exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02.                    Loans and Borrowings. Each Revolving Loan shall
be made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

 

20 

 

 

(b)               Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or LIBOR Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of LIBOR Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and shall not cause the Borrower to
incur as of the date of the exercise of such option any greater liability than
it shall then have under Sections 2.14 and 2.16.

 

(c)                At the commencement of each Interest Period for any LIBOR
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments. Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Each Swingline Loan shall be in an
amount that is an integral multiple of $1,000,000 and shall be in an aggregate
minimum amount of $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 LIBOR Revolving Borrowings outstanding.

 

(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

Section 2.03.                    Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (b) in the case of a LIBOR Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                the aggregate amount of the requested Borrowing;

 

(ii)               the date of such Borrowing, which shall be a Business Day;

 

(iii)              whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;

 

(iv)              in the case of a LIBOR Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

21 

 

 

(v)               the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.                    Competitive Bid Procedure. Subject to the terms
and conditions set forth herein, from time to time during the Availability
Period the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a LIBOR
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i)                the aggregate amount of the requested Borrowing;

 

(ii)               the date of such Borrowing, which shall be a Business Day;

 

(iii)              whether such Borrowing is to be a LIBOR Borrowing or a Fixed
Rate Borrowing;

 

(iv)              the Interest Period to be applicable to such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;

 

(v)               the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06; and

 

(vi)              the maturity date of such Borrowing, which shall be a date
between 7 and 360 days after the date of such Borrowing.

 

22 

 

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(c)                Each Lender may (but shall not have any obligation to) make
one or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a LIBOR Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

(d)               The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

(e)                Subject only to the provisions of this paragraph, the
Borrower may accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a LIBOR Competitive Borrowing, not
later than 10:30 a.m., New York City time, three Business Days before the date
of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
the Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate for a particular Interest Period if the Borrower rejects a Competitive
Bid made at a lower Competitive Bid Rate for the same Interest Period, (iii) the
aggregate amount of the Competitive Bids accepted by the Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided, further, that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata

 

23 

 

 

allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

 

(f)                The Administrative Agent shall promptly notify each bidding
Lender by telecopy whether or not its Competitive Bid has been accepted (and, if
so, the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(g)               If the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the Borrower at least one quarter of an hour earlier than the
time by which the other Lenders are required to submit their Competitive Bids to
the Administrative Agent pursuant to paragraph (b) of this Section.

 

Section 2.05.                    Swingline Loans. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000, (ii) the aggregate principal amount of Swingline Loans, together
with the Revolving Credit Exposure of the Swingline Lender (determined for this
purpose without duplication of any Swingline Exposure), exceeding the Swingline
Lender’s Commitment or (iii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)               To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.

 

(c)                The Swingline Lender may, by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day, require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative

 

24 

 

 

Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

 

Section 2.06.                    Funding of Borrowings. Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing Request
or Competitive Bid Request.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing (in the case of a
LIBOR Borrowing) or the proposed time of any Borrowing (in the case of an ABR
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

25 

 

 

Section 2.07.                    Interest Elections. Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBOR Revolving Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.

 

(b)               To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and

 

(iv)             if the resulting Borrowing is a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

26 

 

 

(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof,
(a) if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a LIBOR Borrowing and (ii) unless
repaid, each LIBOR Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto and (b) no Revolving Loan may
be converted into or continued as a LIBOR Borrowing after the date that is one
month prior to the Maturity Date.

 

Section 2.08.                    Termination and Reduction of Commitments.
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

 

(b)               The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that, (i) each reduction of the Commitments
shall be in minimum aggregate amounts of $10,000,000 (unless the total
Commitment at such time is less than $10,000,000, in which case, in an amount
equal to the total Commitment at such time) and, if such reduction is greater
than $10,000,000, in integral multiples of $5,000,000 in excess of such amount
(unless the total Commitment is being terminated) and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans would exceed the total Commitments.

 

(c)                The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that, a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

Section 2.09.                    Repayment of Loans; Evidence of Debt. The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Administrative Agent for the
account of each Lender with an outstanding Competitive Loan the then unpaid
principal amount of such Competitive Loan on the last day of the Interest Period
applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least 5 Business Days after such Swingline Loan is
made.

 

27 

 

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that, the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. If there is a
conflict in entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section, the entries made in the accounts maintained by the
Administrative Agent shall be such prima facie evidence of the existence and
amounts of the obligations.

 

(e)                Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.

 

Section 2.10.                    Prepayment of Loans. The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.

 

(b)               The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Revolving Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents

 

28 

 

 

thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and shall be subject to Section 2.15.

 

Section 2.11.                    Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, a commitment fee, which
shall accrue at the Applicable Rate on the daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to the last day of the Availability Period. Accrued commitment fees shall
be payable in arrears on each Fee Payment Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)               The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

 

(c)                All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

 

Section 2.12.                    Interest. The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable ABR Spread then in
effect for such Borrowing.

 

(b)               The Loans comprising each LIBOR Borrowing shall bear interest
at a rate per annum equal to (i) in the case of a LIBOR Revolving Loan, the LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
LIBOR Spread then in effect for such Borrowing, or (ii) in the case of a LIBOR
Competitive Loan, the LIBO Rate for the Interest Period in effect for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan.

 

(c)                Each Fixed Rate Loan shall bear interest at a rate per annum
equal to the Fixed Rate applicable to such Loan.

 

(d)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount (including Reimbursement Obligations)
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above or (ii) in the case of any other amount
(including Reimbursement Obligations), 2% plus the rate applicable to ABR Loans
as provided above.

 

(e)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any

 

29 

 

 

Loan (other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, (iii) in the event
of any conversion of any LIBOR Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion and (iv) all accrued interest shall be payable
upon termination of the Commitments.

 

(f)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.13.                    Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a LIBOR Borrowing:

 

(a)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the LIBO Rate for such Interest Period; or

 

(b)               the Administrative Agent is advised by the Required Lenders
(or, in the case of a LIBOR Competitive Loan, the Lender that is required to
make such Loan) that the LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a LIBOR Revolving Borrowing,
such Borrowing shall be made as an ABR Borrowing and (iii) any request by the
Borrower for a LIBOR Competitive Borrowing shall be ineffective; provided that
(A) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the Borrower for LIBOR Competitive Borrowings may be
made to Lenders that are not affected thereby and (B) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

Section 2.14.                    Increased Costs. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement as is covered by Section 2.14(c));

 

30 

 

 

(ii) subject any Lender to any Tax (other than Indemnified Taxes and Excluded
Taxes) on its assets or deposits; or

 

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans or Fixed Rate Loans made by such Lender
therein (other than Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or issuing or participating in
Letters of Credit, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will, upon notice by such Lender, pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law.

 

(b)               If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender or any Letter of Credit issued by it to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower, upon notice by such Lender, will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered to the extent
allocable to this Agreement; provided that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law regarding capital or liquidity
requirements.

 

(c)                The Borrower shall pay to each Lender at any time when such
Lender is required to maintain reserves for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board),
additional interest on the unpaid principal amount of each LIBOR Loan of such
Lender from the date of such requirement until such principal amount is paid in
full or such requirement ceases at the rate per annum equal to (i) the LIBO Rate
for the relevant Interest Period multiplied by (ii) the Statutory Reserve Rate
for such Lender minus (iii) such LIBO Rate, payable upon notice by such Lender
on each Interest Payment Date for such LIBOR Loan.

 

(d)               A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a), (b) or (c) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

31 

 

 

(e)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

(f)                Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the Change in Law that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

(g)               For purposes of this Section 2.14, the term “Lender” includes
the Issuing Lender and the Swingline Lender.

 

Section 2.15.                    Break Funding Payments. In the event of (a) the
payment of any principal of any LIBOR Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any LIBOR Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.10(b) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any LIBOR Loan or Fixed Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding any loss of anticipated profits). In the
case of a LIBOR Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the LIBO Rate for such Interest Period,
over (ii) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for dollar deposits from other banks in the eurodollar
market at the commencement of such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

32 

 

 

Section 2.16.                    Taxes. Any and all payments by or on account of
any obligation of any Loan Party hereunder to, or for the account of, the
Administrative Agent or any Lender or any recipient of any payment to be made by
or on account of any obligation of any Loan Party under this Agreement shall be
made free and clear of and without withholdings or deductions for any
Indemnified Taxes or Other Taxes; provided that, if any Loan Party or other
withholding agent shall be required to withhold or deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the Borrower or
such Loan Guarantor, as applicable, shall be increased as necessary so that
after making all required withholdings and deductions (including any applicable
to additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) such Loan Party shall make such
withholdings or deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)               In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)                The Loan Parties shall indemnify the Administrative Agent,
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.

 

(d)               Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent in connection
with the Credit Agreement (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so), and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

 

(e)                As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, the such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                Any Lender that is entitled to an exemption from or reduction
of any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law, or otherwise
reasonably requested by the Borrower or the Administrative Agent, as will permit
such payments to be made without withholding or at a

 

33 

 

 

reduced rate of withholding. All reasonable out-of-pocket expenses incurred by
such Lender in connection with the completion of such forms or documentation
(other than with respect to forms applicable to U.S. withholding tax) shall be
borne by the Borrower. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.16 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent of its inability to do
so. Without limiting the generality of the foregoing, each Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement or changes its lending office (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(i)               duly completed copies of Internal Revenue Service Form W-8BEN
or W-8BEN-E claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party,

 

(ii)              duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B to the effect (1) that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (2) that the interest payments
in question are not effectively connected with the United States trade or
business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,

 

(iv)             to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Foreign Lender is a partnership (and
not a participating Lender) and one or more beneficial owners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such beneficial
owner, or

 

(v)               any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

34 

 

 

Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)               If any Lender or the Administrative Agent determines, in its
reasonable discretion, that it has received a refund attributable to any
Indemnified Taxes or Other Taxes paid by any Loan Party or for which such Lender
or the Administrative Agent has received payment from any Loan Party hereunder,
such Lender or the Administrative Agent, within 30 days of such receipt, shall
deliver to the Borrower the amount of such refund (but only to the extent of
indemnity payments made under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided however, that the relevant Loan Party, upon the request
of such Lender or Administrative Agent, agrees to repay the amount paid over
pursuant to this Section 2.16(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or the
Administrative Agent in the event that such Lender or the Administrative Agent
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will any Lender be
required to pay any amount to the Borrower the payment of which would place such
Lender or the Administrative Agent in a less favorable net after-Tax position
than such Lender or the Administrative Agent would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any Lender or
the Administrative Agent to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

 

(h)               Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall, on or prior to the date on which such
Lender becomes a Lender under this Agreement or changes its lending office (and
from time to time thereafter at the reasonable request of the Borrower or the
Administrative Agent) to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent two U.S. Internal Revenue Service Form
W-9s (or substitute or successor form), properly completed and duly executed,
certifying that such Lender is exempt from the United States backup withholding.

 

(i)                 If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

35 

 

 

(j)                 For purposes of this Section 2.16, the term “Lender”
includes the Issuing Lender and the Swingline Lender.

 

Section 2.17.                    Payments Generally; Pro Rata Treatment; Sharing
of Set- offs. The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, or fees, or under Section 2.14, 2.15
or 2.16, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 383 Madison Avenue,
New York, New York, except payments to be made directly to the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, atthe Federal Funds
Effective Rate.

 

(d)               If and for so long as any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(b), 2.17(c)
or 10.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lender
to satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid,

 

36 

 

 

and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion (provided that any such
amounts so held shall be returned to such Lender upon its payment of the
aforementioned previously unpaid amounts then due and owing).

 

Section 2.18.                    Mitigation Obligations; Replacement of Lenders.
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous in any material respect to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)               If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender andthe Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Commitment is being assigned, the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 2.19.                    Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(b)               fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11;

 

37 

 

 

(c)                the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.02), provided, that
this clause (b) shall not apply in the case of an amendment, waiver or other
modification requiring the consent of such Defaulting Lender as “such Lender” or
“each Lender affected thereby”, as such terms are used in Sections 10.02(b)(i),
(ii) or (iii);

 

(d)               any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.17 but excluding Section 2.18) may, in lieu of being distributed to
such Defaulting Lender, be applied by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement and (iii) third, to such Defaulting Lender; provided that if such
payment is (x) a prepayment of the principal amount of any Loans and (y) made at
a time when the conditions set forth in Section 5.02 are satisfied, such payment
shall be applied solely to prepay the Loans of all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans of any Defaulting
Lender;

 

(e)                if any Swingline Exposure or L/C Exposure exists at the time
such Lender becomes a Defaulting Lender, then all or any part of the Swingline
Exposure and L/C Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages, but only to the extent (i) the sum of all non- Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (ii) no Default shall have occurred and be continuing; provided,
however, that if such reallocation cannot, or can only partially, be effected,
the Borrower shall, within one Business Day following notice by the
Administrative Agent, (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to this clause (d)) in accordance
with the procedures set forth in Article VIII for so long as such L/C Exposure
is outstanding;

 

(f)                if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to the proviso to Section 2.19(d), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.03(a) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is cash
collateralized. If the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.19(d), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 3.03(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages. If all or any portion of such
Defaulting Lender’s L/C Exposure is neither reallocated nor cash collateralized
pursuant to Section 2.19(d), then, without prejudice to any rights or remedies
of the Issuing Lender or any other Lender hereunder, all fees payable under
Section 3.03(a) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Lender until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized; and

 

38 

 

 

(g)               so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s
then-outstanding L/C Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.19(d), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(d) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, (A) shall be
satisfied that if such Lender were subsequently to become a Defaulting Lender,
the relevant exposure would be 100% covered by the Commitments of the
non-Defaulting Lenders or cash collateralized, in each case in a manner
consistent with Section 2.19(d) or (B) shall have entered into other
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.

 

Section 2.20.                    Proceeds. The proceeds of the Loans made by the
Lenders to the Borrower shall be used for acquisitions, repurchases of capital
stock of the Borrower, the funding of dividends payable to shareholders of the
Borrower and for general corporate purposes of the Borrower; provided, however,
that after the application of the proceeds of any Loan, not more than 25% of the
value of the assets of the Borrower will be represented by Margin Stock. The
proceeds of the Letters of Credit shall be used for general corporate purposes
of the Borrower.

 

Article III

 


Letters of Credit

 

Section 3.01.                    L/C Commitment.

 

(b)               Subject to the terms and conditions hereof, the Issuing
Lenders, in reliance on the agreements of the other Lenders set forth in Section
3.04(a), agree to issue, amend, renew

 

39 

 

 

or extend letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Availability Period in such form as may
be approved from time to time by the Issuing Lenders; provided that no Issuing
Lender shall have an obligation to issue, amend, renew or extend any Letter of
Credit if, after giving effect thereto, (i) the L/C Obligations would exceed the
L/C Commitment, (ii) the L/C Obligations with respect to all Letters of Credit
issued by such Issuing Lender would exceed its L/C Sublimit or (iii) the
aggregate amount of the Available Commitments would be less than zero. Each
Letter of Credit shall (i) be denominated in dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the date that is five Business Days prior to the Maturity Date, provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); provided further, that any such renewal must
permit the Issuing Lender to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. From time to time and upon reasonable request therefor, the
Issuing Lenders shall confirm to the Administrative Agent the L/C Exposure and
the Administrative Agent shall confirm to the Issuing Lenders the aggregate
amount of Available Commitments.

 

(c)                The Issuing Lenders shall not at any time be obligated to
issue, amend, renew or extend any Letter of Credit if doing so would conflict
with, or cause the Issuing Lenders or any L/C Participant to exceed any limits
imposed by, any applicable Requirement of Law.

 

Section 3.02.                    Procedure for Issuance of Letter of Credit. The
Borrower may from time to time request that an Issuing Lender issue, amend,
renew (other than by automatic renewal) or extend a Letter of Credit by
delivering to the applicable Issuing Lender at its address for notices specified
herein an Application therefor, completed to the reasonable satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue, amend, renew or extend (as applicable) the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to
issue, amend, renew or extend any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

Section 3.03.                    Fees and Other Charges.

 

(b)               The Borrower will pay a fee on the face amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Rate
then in effect with respect to LIBOR

 

40 

 

 

Revolving Loans, shared ratably among the Lenders and payable in arrears on each
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
each Issuing Lender for its own account a fronting fee of 0.125% per annum on
the undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender, payable quarterly in arrears on each Fee Payment Date after the issuance
date.

 

(c)                In addition (but without duplication) to the foregoing fees,
the Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

 

Section 3.04.                    L/C Participations.

 

(b)               The Issuing Lenders irrevocably agree to grant and hereby
grants to each L/C Participant, and, to induce the Issuing Lenders to issue
Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lenders, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
each Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lenders that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by such Issuing Lender shall be required
to be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Applicable Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lenders,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article V, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement by the Borrower, any other Loan Party or any other L/C Participant or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing

 

(c)                If any amount required to be paid by any L/C Participant to
an Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lenders, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.04(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender

 

41 

 

 

shall be entitled to recover from such L/C Participant, on demand, such amount
with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

(d)               Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.04(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

Section 3.05.                    Reimbursement Obligation of the Borrower. If
any draft is paid under any Letter of Credit, the Borrower shall reimburse the
relevant Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment, not later than 12:00 Noon, New York City time,
on (i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or (ii)
if clause (i) above does not apply, the Business Day immediately following the
day that the Borrower receives such notice. Each such payment shall be made to
such Issuing Lender at its address for notices referred to herein in dollars and
in immediately available funds. Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (x) until the Business Day next succeeding the date of the
relevant notice, Section 2.12(a) and (y) thereafter, Section 2.12(d).

 

Section 3.06.                    Obligations Absolute. The Borrower’s
obligations under this Article III shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Lenders, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the Issuing Lenders that the Issuing Lenders shall not (absent a finding of
gross negligence or willful misconduct by the Issuing Lender as determined by a
final and nonappealable decision of a court of competent jurisdiction) be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.05
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower agrees that any action taken or
omitted by the relevant Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

 

42 

 

 

Section 3.07.                    Letter of Credit Payments. If any draft shall
be presented for payment under any Letter of Credit, the relevant Issuing Lender
shall promptly notify the Borrower of the date and amount thereof. The
responsibility of the Issuing Lenders to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

Section 3.08.                    Applications. To the extent that any provision
of any Application related to any Letter of Credit is inconsistent with the
provisions of this Article III, the provisions of this Article III shall apply.

 

Section 3.09.                    Applicability of ISP and UCP. Unless otherwise
expressly agreed by the Issuing Lender and the Borrower (including pursuant to
the express terms hereof), the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the Borrower for, and the Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Lender required under any law, order or practice that is required to be
applied to any Letter of Credit, including the law or any order of a
jurisdiction where the Issuing Lender or the beneficiary is located or the
practice stated in the ISP or UCP, as applicable.

 

Article IV

 


Representations and Warranties

 

The Borrower represents and warrants to the Lenders that the following
statements are true, correct and complete:

 

Section 4.01.                    Organization, Powers and Good Standing. Each
Loan Party is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Each Loan Party has all requisite
power and authority (i) to own and operate its properties and to carry on its
business as now conducted and proposed to be conducted, except where the lack of
power and authority would not have a Material Adverse Effect and (ii) to enter
into this Agreement and to carry out the transactions contemplated hereby, and,
in the case of the Borrower, to issue the Notes.

 

(b)               Each Loan Party is in good standing wherever necessary to
carry on its present business and operations, except in jurisdictions in which
the failure to be in good standing would not have a Material Adverse Effect.

 

(c)                All of the Material Subsidiaries of the Borrower, as of the
Effective Date, are identified in Schedule 4.01 annexed hereto. Each Material
Subsidiary of the Borrower is validly existing and in good standing under the
laws of its respective jurisdiction of organization and has all requisite power
and authority to own and operate its properties and to carry on its business as
now conducted except where failure to be in good standing or a lack of power and
authority would not have a Material Adverse Effect.

 

43 

 

 

Section 4.02.                    Authorization of Borrowing, etc. The execution,
delivery and performance of this Agreement by each Loan Party (including by
execution and delivery of a Joinder Agreement substantially in the form of
Exhibit D), and, in the case of the Borrower, the issuance, delivery and payment
of the Notes and the obtaining of extensions of credit hereunder, have been duly
authorized by all necessary action of such Loan Party.

 

(b)               The execution, delivery and performance of this Agreement by
each Loan Party (including by execution and delivery of a Joinder Agreement
substantially in the form of Exhibit D) and, in the case of the Borrower, the
issuance, delivery and payment of the Notes, the issuance of Letters of Credit
and the borrowing of the Loans, do not and will not (i) violate any provision of
law applicable to the such Loan Party or any of its Material Subsidiaries, (ii)
violate the certificate of organization or bylaws of such Loan Party or any of
its Material Subsidiaries, (iii) violate any order, judgment or decree of any
court or other agency of government binding on such Loan Party or any of its
Material Subsidiaries, conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any contractual obligation
of such Loan Party or any of its Material Subsidiaries, result in or require the
creation or imposition of any Lien upon any of the material properties or assets
of such Loan Party or any of its Material Subsidiaries or require any approval
of stockholders or any approval or consent of any Person under any contractual
obligation of such Loan Party or any of its Material Subsidiaries other than
such approvals and consents which have been or will be obtained on or before the
Effective Date; except for any violation, conflict, default, breach, lien or
lack of approval the existence of which would not have a Material Adverse
Effect.

 

(c)                The execution, delivery and performance of this Agreement by
each Loan Party (including by execution and delivery of a Joinder Agreement
substantially in the form of Exhibit D) and, in the case of the Borrower, the
issuance, delivery and payment of the Notes, the issuance of Letters of Credit
and the borrowing of the Loans, will not require on the part of such Loan Party
any registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body other than any such registration, consent, approval, notice or other action
which has been duly made, given or taken.

 

(d)               This Agreement is, and each of the Notes when executed and
delivered by the Borrower will be, a legally valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 4.03.                    Financial Condition. The Borrower has delivered
to the Administrative Agent the following materials: (i) audited consolidated
financial statements of the Borrower and its Subsidiaries for the year ended
December 31, 2014 and (ii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the Fiscal Quarter ended March 31, 2015
(collectively, the “Financial Statements”). All such Financial Statements were
prepared in accordance with GAAP except for the preparation of footnote
disclosures for the unaudited statements. All such Financial Statements fairly
present the consolidated financial

 

44 

 

 

position of the Borrower and its Subsidiaries as at the respective dates thereof
and the consolidated statements of income and changes in financial position of
the Borrower and its Subsidiaries for each of the periods covered thereby,
subject, in the case of any unaudited interim financial statements, to changes
resulting from normal year-end adjustments.

 

Section 4.04.                    No Adverse Material Change. Since December 31,
2014, there has been no change in the business, operations, properties, assets
or financial condition of the Borrower or any of its Subsidiaries, which has
been, either in any case or in the aggregate, materially adverse to the Borrower
and its Subsidiaries taken as a whole.

 

Section 4.05.                    Litigation. Except as disclosed in the
Borrower’s Report on Form 10-K for the year ended December 31, 2014 and the
Borrower’s Report on Form 10-Q for the Fiscal Quarter ended March 31, 2015 or in
Schedule 4.05 to this Agreement, there is no action, suit, proceeding,
governmental investigation (including, without limitation, any of the foregoing
relating to laws, rules and regulations relating to the protection of the
environment, health and safety) of which the Borrower has knowledge or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity or before or by any Governmental Authority,
domestic or foreign, pending or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries or affecting any property of the
Borrower or any of its Subsidiaries which (i) challenges the validity of this
Agreement or any Note or (ii) could reasonably be expected to have a Material
Adverse Effect.

 

Section 4.06.                    Payment of Taxes. Except to the extent
permitted by Section 6.03 hereof, the Borrower has paid or caused to be paid all
taxes, assessments, fees and other governmental charges upon the Borrower and
each of its Subsidiaries and upon their respective properties, assets, income
and franchises, except for any taxes the failure of which to pay would not have
a Material Adverse Effect (provided that no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax, fee or other charge) or which are not yet due and payable or which are
being contested in good faith. The Borrower does not know of any proposed tax
assessment against the Borrower or such Subsidiary that would have a Material
Adverse Effect, which is not being contested in good faith by the Borrower or
such Subsidiary; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

Section 4.07.                    Governmental Regulation. The Borrower is not an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.08.                    Securities Activities. The Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

 

Section 4.09.                    ERISA. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) the Borrower and each of its ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; (ii) no ERISA
Event has occurred or is reasonably expected to occur; and (iii) all amounts
required by

 

45 

 

 

applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Topic 715-60 of the Financial Accounting Standards
Board Accounting Standards Codification.

 

(b)               Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each Foreign Benefit Arrangement and Foreign Plan is in
compliance (A) with all material provisions of applicable law and all material
applicable regulations and published interpretations thereunder with respect to
such Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such
arrangement or plan.

 

Section 4.10.                    Disclosure. As of the Effective Date, none of
the reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

Section 4.11.                    Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of the Borrower, any Subsidiary or, to the knowledge
of the Borrower, any of their respective directors, officers, employees or
agents is a Sanctioned Person.

 

Article V

 


Conditions

 

Section 5.01.                    Effective Date. The obligations of the Lenders
to make extensions of credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

 

(b)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or e-mail transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

 

46 

 

 

(c)                The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Lucy Fato, General Counsel to the Borrower, substantially
in the form of Exhibit C, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Required Lenders shall
reasonably request.

 

(d)               The Administrative Agent shall have received such documents
and certificates as the Administrative Agent, any Lender or their counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(e)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
financial officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 5.02.

 

(f)                The Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
and actual out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

 

(g)               The Administrative Agent shall have received evidence
satisfactory to it that the Existing Facility has been terminated and all
amounts, if any, owing by the Borrower thereunder have been paid in full.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 5.02.                    Each Credit Event. The obligation of each
Lender to make any extension of credit hereunder is subject to the satisfaction
of the following conditions:

 

(b)               The representations and warranties of the Borrower set forth
in this Agreement (other than in Section 4.04 and Section 4.05(ii) for any
extension of credit made after the Effective Date) shall be true and correct in
all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such extension of credit,
except to the extent that such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date.

 

(c)                At the time of and immediately after giving effect to such
extension of credit, no Default shall have occurred and be continuing.

 

47 

 

 

Each request for an extension of credit shall be deemed to constitute a
representation and warranty by the Borrower on the date of such extension of
credit as to the matters specified in paragraphs (a) and (b) of this Section.

 

Article VI

 


Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and no Letter of Credit remains outstanding, the Borrower covenants and
agrees with the Lenders that:

 

Section 6.01.                    Financial Statements and Other Reports. The
Borrower and each of its Subsidiaries will maintain a system of accounting
established and administered in accordance with sound business practices to
permit preparation of consolidated financial statements in conformity with GAAP
and the Borrower will deliver to the Administrative Agent (which will deliver
copies thereof to the Lenders) (except to the extent otherwise expressly
provided below in subsection 6.01(b)(ii)):

 

(b)                

 

(i)                 as soon as practicable and in any event within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year ending
after the Effective Date the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period, and the related
consolidated statements of income and shareholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries in each case certified by the chief
financial officer or controller of the Borrower that they fairly present the
financial condition of the Borrower and its consolidated Subsidiaries as at the
dates indicated and the results of their operations and changes in their
financial position, subject to changes resulting from audit and normal year-end
adjustments, based on the Borrower’s normal accounting procedures applied on a
consistent basis (except as noted therein);

 

(ii)               as soon as practicable and in any event within 90 days after
the end of each Fiscal Year the consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income and shareholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for such Fiscal Year, accompanied by
a report thereon of an Independent Public Accountant which report shall be
unqualified as to (w) the accuracy of all numbers or amounts set forth in such
financial statements, (x) the inclusion or reflection in such financial
statements of all amounts pertaining to contingencies required to be included or
reflected therein in accordance with GAAP, (y) going concern and (z) scope of
audit, and shall state that such consolidated financial statements present
fairly the financial position of the Borrower and its consolidated Subsidiaries
as at the dates indicated and the results of their operations and changes in
their financial position for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as noted in such report
and approved by such Independent Public Accountant) and that the

 

48 

 

 

examination by such Independent Public Accountant in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

The Borrower will be deemed to have complied with the requirements of Section
6.01(a)(i) hereof if within 45 days after the end of each Fiscal Quarter (other
than the final Fiscal Quarter) of each of its Fiscal Years, a copy of the
Borrower’s Form 10-Q as filed with the Securities and Exchange Commission with
respect to such Fiscal Quarter is furnished to the Administrative Agent, and the
Borrower will be deemed to have complied with the requirements of Section
6.01(a)(ii) hereof if within 90 days after the end of each of its Fiscal Years,
a copy of the Borrower’s Annual Report on Form 10-K as filed with the Securities
and Exchange Commission with respect to such Fiscal Year is furnished to the
Administrative Agent:

 

(c)                 

 

(i)                 together with each delivery of financial statements of the
Borrower and its consolidated Subsidiaries pursuant to subdivisions (a)(i) and
(a)(ii) above, (x) an Officer’s Certificate of the Borrower stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under such signer’s supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its consolidated Subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrower has taken, is taking and proposes to take with respect thereto; and
(y) an Officer’s Certificate demonstrating in reasonable detail compliance with
the restrictions contained in Section 7.03 hereof as of the last day of the
accounting period covered by such financial statements (a “Compliance
Certificate”) and, in addition, a written statement of the chief accounting
officer, chief financial officer, any vice president or the treasurer or any
assistant treasurer of the Borrower describing in reasonable detail the
differences between the financial information contained in such financial
statements and the information contained in the Officer’s Certificate relating
to compliance with Section 7.03 hereof;

 

(ii)               promptly upon their becoming available but only to the extent
requested by the Administrative Agent, copies of all publicly available
financial statements, reports, notices and proxy statements sent by the Borrower
to its security holders, all regular and periodic reports and all registration
statements and prospectuses, if any, filed by the Borrower with any securities
exchange or with the Securities and Exchange Commission;

 

(iii)             promptly upon (and in no event later than three days after)
any of the chairman of the board, the chief executive officer, the president,
the chief accounting officer, the chief financial officer or the treasurer of
the Borrower obtaining actual knowledge (x) of any condition or event which
constitutes an Event of Default or Default, or (y) of a Material Adverse Effect,
an Officer’s Certificate specifying the nature and period of existence of any
such condition or event, or specifying the notice given or

 

49 

 

 

action taken by such holder or Person and the nature of such claimed Default,
Event of Default, event or condition, and what action, if any, the Borrower has
taken, is taking and proposes to take with respect thereto; and

 

(iv)             with reasonable promptness, such other information and data
with respect to the Borrower or any of its Subsidiaries as from time to time may
be reasonably requested by any Lender.

 

Section 6.02.                    Corporate Existence. Except as may result from
a transaction permitted by Section 7.01 hereof, the Borrower will, and will
cause each other Loan Party to, maintain its corporate existence in good
standing and qualify and remain qualified to do business as a foreign
corporation in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
the failure to qualify would have a Material Adverse Effect.

 

Section 6.03.                    Payment of Taxes. The Borrower will, and will
cause each of its Subsidiaries to, pay all taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, business, income or property when due which
are material to the Borrower and its Subsidiaries, taken as a whole, provided,
that no such amount need be paid if being contested in good faith by appropriate
proceedings diligently conducted and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor.

 

Section 6.04.                    Maintenance of Properties; Insurance. The
Borrower will maintain or cause to be maintained in good repair, working order
and condition (ordinary wear and tear excepted) all material properties and
equipment used or useful in its business. The foregoing sentence shall not be
construed as to prohibit or restrict the sale or disposition of any assets of
the Borrower or any of its Subsidiaries. The Borrower will maintain or cause to
be maintained, with financially sound and reputable insurers, insurance with
respect to its material properties and business and the material properties and
business of its Subsidiaries against loss or damage of the kinds customarily
insured against by corporations of established reputation engaged in the same or
similar businesses and similarly situated, of such types and in such amounts as
are customarily carried under similar circumstances by such other corporations.

 

Section 6.05.                    Compliance with Laws. The Borrower and its
Subsidiaries shall exercise all due diligence in order to comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, laws, rules
and regulations relating to the disposal of hazardous wastes and asbestos in the
environment), noncompliance with which would have a Material Adverse Effect. The
Borrower shall maintain in effect policies and procedures reasonably designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 6.06.                    Notices of ERISA Event. The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000.

 

50 

 

 

Section 6.07.                    Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice and at
reasonable times, to visit and inspect its properties, to examine and make
extracts from its books, and to discuss its affairs, finances and condition with
its officers and, in the presence of its officers, its independent accountants.

 

Article VII

 


Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
no Letter of Credit remains outstanding, the Borrower covenants and agrees with
the Lenders that:

 

Section 7.01.                    Fundamental Changes. The Borrower will not
consolidate with or merge with or into, or transfer all or substantially all, or
any substantial portion, of its properties and assets to one or more Persons in
one or a series of related transactions unless (i) if the Borrower is the
surviving entity in any such consolidation or merger, after giving effect to
such transaction, there would not exist any Default or Event of Default
hereunder, (ii) if the Borrower is not the surviving entity in any such
consolidation or merger, each of the Lenders (or in the case of any such
consolidation or merger which is in the nature of an internal corporate
reorganization of only the Borrower and its Subsidiaries and does not, in the
reasonable judgment of the Required Lenders, affect, in any material respect,
the creditworthiness of the Borrower, the Required Lenders) consents to such
consolidation or merger in advance or (iii) if the Borrower transfers all or
substantially all, or any substantial portion, of its properties and assets, the
transferee or transferees thereto are wholly owned Subsidiaries (except the
transferee or transferees of any substantial portion of its properties and
assets, but not all or substantially all of its properties and assets, shall not
be required to be wholly owned Subsidiaries if the transfer is for fair
consideration as reasonably determined by the Borrower) and any such transferee
that is a domestic Subsidiary becomes a Loan Guarantor hereunder pursuant to a
Joinder Agreement substantially in the form of Exhibit D (it being understood
that the Borrower and the Administrative Agent, on behalf of the Lenders, may
agree to amendments hereto solely to provide for such guarantor arrangements as
they may reasonably determine are necessary or useful). For the purposes of this
Section, “Subsidiary” of the Borrower shall include any partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers thereof are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by the Borrower.

 

Section 7.02.                    Liens. The Borrower will not, and will not
permit any of its Subsidiaries (other than CRISIL Limited) to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Borrower or any of its Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:

 

51 

 

 

(b)               Liens set forth on Schedule 7.02 hereto;

 

(c)                Permitted Liens;

 

(d)               Purchase money security interests (including mortgages,
conditional sales, Capitalized Leases and any other title retention or deferred
purchase devices) in real or personal property of the Borrower or any of its
Subsidiaries existing or created at the time of acquisition thereof or within 90
days thereafter, and the renewal, extension or refunding of any such security
interest in an amount not exceeding the amount thereof remaining unpaid
immediately prior to such renewal, extension or refunding; provided, however,
that the principal amount of Indebtedness and Capitalized Lease Obligations
secured by each such security interest in each item of property shall not exceed
the cost (including all such Indebtedness secured thereby, whether or not
assumed) of the item subject thereto and that such security interests shall
attach solely to the particular item of property so acquired;

 

(e)                Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary; and

 

(f)                In addition to Liens permitted by clauses (a) through (d),
the Borrower and its Subsidiaries may have attachment or judgment Liens and
Liens securing the payment of Indebtedness or other obligations, which Liens
secure in the aggregate not more than $300,000,000; provided that no Lien shall
be counted against the basket in this clause (e) if such Lien ranks junior to,
or equally with, a Lien securing the obligations in respect of this Agreement.

 

Section 7.03.                    Financial Covenant. The Borrower shall not
permit the Indebtedness to Cash Flow Ratio for each Determination Date, which is
the last day of a Fiscal Quarter of the Borrower, to be greater than 4.00:1.00
at any time.

 

Section 7.04.                    Use of Proceeds. No portion of the proceeds of
any borrowing under this Agreement shall be used by the Borrower in any manner
which would cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T, or Regulation X of the Board or any other regulation
of the Board or to violate the Exchange Act, in each case as in effect on the
date or dates of such borrowing and such use of proceeds. The Borrower shall not
request any Borrowing or Letter of Credit, and the Borrower shall not use and
shall procure that its Subsidiaries and its and their respective directors,
officers, employees and agents shall not use the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Law, (B) for the purpose of
funding, financing or facilitating any activities, business or transactions of
or with

 

52 

 

 

any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transactions would be prohibited by Sanctions if
conducted by an entity incorporated or formed in the United States or in a
European Union member state or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Article VIII

 


Events of Default

 

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

Section 8.01.                    Failure to Make Payments When Due. Failure to
pay any installment of principal of any Loan or Reimbursement Obligation when
due, whether at stated maturity, by acceleration, by notice of prepayment or
otherwise; or failure to pay any other amount due under this Agreement
(including, without limitation, the fees described in Section 2.11 hereof) or to
pay interest on any Loan or Reimbursement Obligation, in either case within
three Business Days after the date when due.

 

Section 8.02.                    Default in Other Agreements. (b) Failure of the
Borrower or any of its Material Subsidiaries to pay when due, after giving
effect to any applicable grace period and to any waiver or extension granted
thereunder, any principal or interest on any Indebtedness of the Borrower or any
Material Subsidiary (other than Indebtedness referred to in Section 8.01) and
Capital Lease Obligations in a principal amount (individually or in the
aggregate) of $75,000,000 or more.

 

(b)               The breach or default of the Borrower or any of its
Subsidiaries with respect to any other term of any Indebtedness or Capital Lease
Obligations in a principal amount (individually or in the aggregate) of
$75,000,000 or more or any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, default or breach results in such
Indebtedness or Capital Lease Obligations in a principal amount (individually or
in the aggregate) of $75,000,000 or more becoming or being declared by the
holders thereof to be due and payable prior to its stated maturity; provided
that if the Borrower or any of its Material Subsidiaries enters into or is a
party to (as a borrower, guarantor or other obligor) any such loan agreement,
mortgage, indenture or other agreement and such instrument contains a provision
in the nature of a “cross-default” clause (whether as a default provision, a
covenant or otherwise), such provision is hereby incorporated by reference in
this Agreement, mutatis mutandis, for the benefit of the Lenders and the
Administrative Agent (and without giving effect to any amendment, modification
or waiver unless such amendment, modification or waiver is intended solely to
cure any ambiguity, omission, defect or inconsistency (which intention shall be
determined in good faith by the Chief Financial Officer of the Borrower));
provided, further, that notwithstanding anything contained in this Agreement to
the contrary, this Section 8.02 shall not be applicable to any Indebtedness of,
or Capitalized Lease Obligation (or loan agreement, mortgage, indenture or other
agreement relating thereto) entered into by, a partnership (a “Partnership”) of
which any Subsidiary of the Borrower is a general partner (a “General Partner”)
provided that (i) such General Partner’s only asset is its interest in the
Partnership and (ii) such Indebtedness and/or Capitalized Lease Obligation, as
the case may be, (A) is with

 

53 

 

 

recourse only to such asset, the assets of the Partnership and any asset or
assets of any general partner or other entity that is not an Affiliate of the
General Partner and (B) is without recourse to the Borrower and any of its other
Subsidiaries.

 

Section 8.03.                    Breach of Certain Covenants. Failure of the
Borrower to perform or comply with any term or condition contained in Section
6.02 or Article 7 of this Agreement.

 

Section 8.04.                    Breach of Warranty. Any material representation
or warranty made by the Borrower in this Agreement or in any statement or
certificate at any time given by the Borrower in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect on the date as of which made or deemed to be made.

 

Section 8.05.                    Other Defaults Under Agreement. The Borrower
shall default in the performance of or compliance with any term contained in
this Agreement (other than any default described in any other provision of
Section 8 hereof) and such default shall not have been remedied or waived within
30 days after receipt by the Borrower of notice from the Administrative Agent or
any Lender of such default.

 

Section 8.06.                    Change In Control. The acquisition (other than
from the Borrower) by any Person or any “group”, within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act (excluding, for this purpose, the
Borrower or its Subsidiaries or any employee benefit plan of the Borrower or its
Subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either the then
outstanding shares of common stock or the combined voting power of the
Borrower’s then outstanding voting securities entitled to vote generally in the
election of directors; or (b) individuals who, as of the date hereof, constitute
the board of directors of the Borrower (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the board, provided that any person
becoming a director subsequent to the date hereof, whose election, or nomination
for election by the Borrower’s shareholders, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be, for
purposes of this provision, considered a member of the Incumbent Board.

 

Section 8.07.                    Involuntary Bankruptcy; Appointment of
Receiver, etc. A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Borrower or any of its Material
Subsidiaries in an involuntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal or state law and is not stayed.

 

(b)               An involuntary case is commenced against the Borrower or any
of its Material Subsidiaries under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower or any of its Material Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or an interim
receiver, trustee or other custodian of

 

54 

 

 

the Borrower or any of its Material Subsidiaries for all or a substantial part
of the property of the Borrower or any of its Material Subsidiaries is
involuntarily appointed; or a warrant of attachment, execution or similar
process is issued against any substantial part of the property of the Borrower
or any of its Material Subsidiaries; and the continuance of any such events in
subpart (b) for 90 days unless dismissed, bonded or discharged.

 

Section 8.08.                    Voluntary Bankruptcy; Appointment of Receiver,
etc. The Borrower or any of its Material Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or shall consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; the making by the Borrower or any of its
Material Subsidiaries of any assignment for the benefit of creditors generally;
or the inability or failure of the Borrower or any of its Material Subsidiaries,
or the admission by the Borrower or any of its Material Subsidiaries in writing
of its inability to pay its debts as such debts become due; or the Board of
Directors of the Borrower or any Material Subsidiary (or any committee thereof)
adopts any resolution or otherwise authorizes action to approve any of the
foregoing; or

 

Section 8.09.                    Judgments and Attachments. Any money judgment,
writ or warrant of attachment, or similar process involving individually or at
any one time in the aggregate an amount in excess of $200,000,000 (calculated
net of insurance coverage, so long as such coverage has been accepted by the
relevant insurance company or companies) shall be entered or filed against the
Borrower or any of its Subsidiaries or any of its assets and shall remain
undischarged, unvacated, unbonded or unstayed, as the case may be, for a period
of 90 days or in any event later than five days prior to the date of any
announced sale thereunder; or

 

Section 8.10.                    Involuntary Dissolution. Any order, judgment or
decree shall be entered against the Borrower or any of its Material Subsidiaries
decreeing the dissolution or split up of the Borrower or any of its Material
Subsidiaries and such order shall remain undischarged or unstayed for a period
in excess of 60 days; or

 

Section 8.11.                    ERISA Event. An ERISA Event shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

THEN (i) upon the occurrence of any Event of Default described in the foregoing
subsection 8.07 or 8.08, the unpaid principal amount of and accrued interest on
the Loans and any fees and other amounts owing by the Borrower under this
Agreement and the Notes (including all Reimbursement Obligations) shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Borrower and the obligation of each Lender to make any Loans shall
thereupon terminate, and (ii) upon the occurrence of any other Event of Default,
the Administrative Agent, as directed by the Required Lenders, may, by written
notice to the Borrower, declare all of the unpaid principal amount of and
accrued interest on the Loans and any fees and other amounts owing by the
Borrower under this Agreement and the Notes

 

55 

 

 

(including all Reimbursement Obligations) to be, and the same shall forthwith
become immediately, due and payable, together with accrued interest thereon, and
the obligation of each Lender to make any Loan and of the Issuing Lender to
issue, amend or increase any Letter of Credit hereunder shall thereupon
terminate. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate L/C Exposure. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the Notes. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under Notes shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

Notwithstanding the foregoing, if at any time within 60 days after acceleration
of the maturity of the Loans the Borrower shall pay all arrears of interest and
all payments on account of the principal which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement or the Notes)
and all other fees or expenses then owed hereunder (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and all Events of
Default and Defaults (other than non-payment of principal of and accrued
interest on the Loans and the Notes due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 10.02 hereof, then
the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Default or impair any
right consequent thereon.

 

Article IX

 


The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

56 

 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or, if so
specified by this Agreement, all Lenders) or in the absence of its own gross
negligence or willful misconduct (as determined in a final and nonappealable
decision of a court of competent jurisdiction). The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the

 

57 

 

 

right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

It is agreed that neither the Syndication Agent nor any Documentation Agent
shall have any duties, responsibilities or liabilities hereunder in its capacity
as such.

 

Article X

 


Miscellaneous

 

Section 10.01.                Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone or as contemplated
below, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(a) if to any Loan Party, to the Borrower at:

 

McGraw Hill Financial, Inc.

55 Water St.

New York, New York 10041

Attention: Elizabeth O’Melia

Treasurer

(Telecopy No. (212) 512-6052)

 

with a copy to:

 

58 

 

 

55 Water St.

New York, New York 10041

Attention: Lucy Fato

Executive Vice President and General Counsel

(Telecopy No. (212) 438-2277)

 

(b) if to the Administrative Agent, to:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.

Newark, Delaware 19713

Attention: Neer Reibenbach

Telephone: (302) 634-1678

Telecopy: (302) 634-3301

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention: Bruce Borden

Telecopy: (212) 270-5799

E-mail: bruce.s.borden@jpmorgan.com

 

(c) if to the Swingline Lender, to:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd. Newark, Delaware 19713

Attention: Neer Reibenbach

Telephone: (302) 634-1678

Telecopy: (302) 634-3301

 

(d) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to certificates delivered pursuant to Section 6.01(b) unless otherwise agreed by
the Administrative Agent and the applicable Lender. The Administrative Agent or
the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications sent to an e- mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e- mail or other written acknowledgement), provided that if not given
during the normal business

 

59 

 

 

hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient. All other notices and communications given to any party hereto in
accordance with the provisions of this Agreement and delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy shall be deemed to have been given on the date of receipt, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient. Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto.

 

Section 10.02.                Waivers; Amendments. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)               Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or Section 10.08(a) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of Section 2.19 without the written
consent of the Administrative Agent and the Swingline Lender, (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender, (vii)
release the Loan Guaranty without the consent of all Lenders or (viii) amend the
definition of Applicable Percentage without the consent of all Lenders;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
the Issuing Lender hereunder without the prior written consent of the
Administrative Agent, the Swingline Lender or the Issuing Lender, as the case
may be (it being understood that any amendment, modification or waiver of any
provision of Article III shall require the prior written consent of the Issuing
Lender).

 

60 

 

 

Section 10.03.                Expenses; Indemnity; Damage Waiver; No Fiduciary
Duty. The Borrower shall pay (i) all reasonable and actual out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and actual fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and actual out-of- pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of their respective rights in connection with this Agreement, including their
respective rights under this Section, or in connection with the Loans made or
the Letters of Credit issued hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.

 

(b)               The Borrower shall indemnify the Administrative Agent, each
Lender, the Issuing Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
actual or alleged presence or release of hazardous materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Affiliates (as determined in a final and
nonappealable decision of a court of competent jurisdiction). This Section shall
not apply with respect to Taxes (other than Taxes arising from a non-Tax claim).
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the Notes or the transactions contemplated
hereby or thereby.

 

(c)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Lender or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Lender or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Lender or the Swingline Lender in its capacity as such.

 

61 

 

 

(d)               To the extent permitted by applicable law, each of the Loan
Parties, the Lenders, the Issuing Lender and the Administrative Agent shall not
assert, and hereby waives, any claim against any Indemnitee or any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions or the use of the proceeds
thereof. For the avoidance of doubt, nothing in this clause (d) shall affect the
obligations of the Borrower under clause (b) of this Section to indemnify any
Indemnitee in accordance with the provisions thereof.

 

(e)                The Borrower shall not be liable for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements which may be imposed on, incurred by or
asserted against an Indemnitee that is a Lender by another Lender or any entity
which has purchased or otherwise acquired a participation in any Loan,
Commitment or interest herein or in a Note of such Indemnitee to the extent such
relate solely to or arise solely out of actions taken or not taken by the
Indemnitee Lender in connection with matters that are of an “interbank nature”.
To the extent that the undertaking to indemnify, pay and hold harmless set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy or otherwise, the Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all indemnified liabilities incurred by the
Indemnitees or any of them.

 

(f)                All amounts due under this Section shall be payable promptly
after written demand therefor.

 

(g)               Each Loan Party agrees that neither the Administrative Agent
nor any Lender has any fiduciary relationship with or duty to such Loan Party
arising out of or in connection with this Agreement, and the relationship
between the Administrative Agent and the Lenders, on the one hand, and the Loan
Parties on the other hand, in connection herewith or therewith is solely that of
debtor and creditor. The Loan Parties have been advised that the Lenders are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Lenders have no obligation to
disclose such interests and transactions to the Loan Parties.

 

Section 10.04.                Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraphs (e) and (f)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

62 

 

 

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), the Borrower or any of
the Borrower’s Affiliates or Subsidiaries, to any Defaulting Lender or any of
its Subsidiaries or to any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that (i) no consent of the Borrower shall be required for an assignment
to a Lender, Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee and (ii) the consent of the
Borrower shall be deemed granted if the Borrower does not object to a proposed
assignment within ten Business Days of a request for its consent; (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Competitive Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; (C) in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its Swingline Exposure, the Swingline Lender; and (D) in the case of
an assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its L/C Exposure, the Issuing Lender, (ii) Assignments shall be
subject to the following additional conditions: except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 or, in the case of a Competitive Loan, $1,000,000,
unless each of the Borrower and the Administrative Agent otherwise consent
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing; (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iii) shall
not apply to rights in respect of outstanding Competitive Loans, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue

 

63 

 

 

to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Without
the prior written consent of the Administrative Agent, no assignment shall be
made to any Person that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code; provided that consent shall not be required to
the extent the Borrower is able to establish to the reasonable satisfaction of
the Administrative Agent that, as a result of such assignment, the assigned
portion of such Loan will not have original issue discount for U.S. federal
income tax purposes, or will have an amount of original issue discount for U.S.
federal income tax purposes that is exactly equal to the amount of original
issue discount, if any, on the remaining Loans. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)                The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices in a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time, upon reasonable prior notice.

 

(d)               Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e)                Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Lender, sell
participations to one or more banks or other entities (other than a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person), the Borrower or any of
the Borrower’s Affiliates or Subsidiaries, any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) without the prior written
consent of the Administrative Agent, no participation shall be sold to any
Person that bears a relationship

 

64 

 

 

to the Borrower described in Section 108(e)(4) of the Code; provided that
consent shall not be required to the extent the Borrower is able to establish to
the reasonable satisfaction of the Administrative Agent that, as a result of
such assignment, the assigned portion of such Loan will not have original issue
discount for U.S. federal income tax purposes, or will have an amount of
original issue discount for U.S. federal income tax purposes that is exactly
equal to the amount of original issue discount, if any, on the remaining Loans.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Lender shall be entitled to the benefits
of Sections 2.14, 2.15 and 2.16 for the account of any Participant from such
Lender to the extent that (i) such Lender would have been entitled to such
benefits had it not sold a participation to such Participant and (ii) such
Participant has suffered the same disadvantage as such Lender would have
suffered had it not sold such participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)                A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless (solely with respect to Sections 2.14 and 2.15) the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant shall not be entitled to the benefits of Section 2.16
unless such Participant complies with Section 2.16(f) and (h) as though it were
a Lender (it being understood that any forms required to be completed by such
Participant under Section 2.16(f) or (h) shall be delivered to the participating
Lender).

 

(g)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.05.                Survival. All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is

 

65 

 

 

extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

Section 10.06.                Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.07.                Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08.                Adjustments; Right of Setoff. Except to the extent
that this Agreement or a court order expressly provides for payments to be
allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.04), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8.07 or
8.08, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)               In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations

 

66 

 

 

becoming due and payable by the Borrower (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of the Borrower; provided that if any Defaulting Lender
shall exercise any such right of setoff, (i) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lender,
the Swingline Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

 

Section 10.09.                Governing Law; Jurisdiction; Consent to Service of
Process. This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

(b)               Each Loan Party hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Loan Party or
its properties in the courts of any jurisdiction.

 

(c)                Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

67 

 

 

Section 10.10.                Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11.                Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12.                Confidentiality.

 

(b)               The Lenders shall hold all Information obtained pursuant to
this Agreement which has been identified as such by the Borrower in accordance
with their customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices, and in any event
may make disclosure (i) reasonably required by any bona fide transferee or
participant or prospective transferee or participant, or relevant credit default
or swap counterparty, in connection with the contemplated transfer of any Note,
Loan or Commitment or participation therein, (ii) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates on a confidential basis, (iv) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process,
(v) to any credit insurance provider relating to the Borrower and its
obligations hereunder (vi) if such Information has been publicly disclosed,
(vii) in connection with the exercise of any remedy hereunder or under any Note
or (viii) if agreed by the Borrower in its sole discretion; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) or request pursuant to legal process for disclosure of any such
Information prior to disclosure of such Information so that either or both of
them may seek an appropriate protective order; and further, provided that in no
event shall any Lender be obligated or required to return any materials
furnished by the Borrower or any of its Subsidiaries. “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided, that in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.

 

68 

 

 

(c)                EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(d)               ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER AND ITS RELATED PARTIES. ACCORDINGLY, EACH LENDER ACKNOWLEDGES TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON- PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

Section 10.13.                USA PATRIOT Act. Each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender to identify the Loan Parties in
accordance with the Act.

 

Article XI

 


Loan Guaranty

 

Section 11.01.                Guaranty. Each Loan Guarantor hereby agrees that
it is jointly and severally liable for, and, as primary obligor and not merely
as surety, absolutely and unconditionally guarantees to the Lenders and other
holders of Obligations from time to time the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys’ fees and expenses paid or incurred by the
Administrative Agent and the Lenders and such other holders in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.

 

69 

 

 

Section 11.02.                Guaranty of Payment. This Loan Guaranty is a
guaranty of payment and not of collection. Each Loan Guarantor waives any right
to require the Administrative Agent or any Lender or other holder of obligations
to sue the Borrower, any Loan Guarantor, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations.

 

Section 11.03.                No Discharge or Diminishment of Loan Guaranty.

 

(b)               Except as otherwise provided for herein, the obligations of
each Loan Guarantor hereunder are continuing, unconditional and absolute and not
subject to any reduction, limitation, impairment, discharge, termination, or
otherwise affected by for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
amendment, waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations; (iii) any change in the
corporate existence, structure or ownership of the Borrower or any other
guarantor of or other person liable for any of the Guaranteed Obligations; (iv)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party, or their assets or any resulting release or discharge of
any obligation of any Obligated Party; (v) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (vi) the existence of any claim, setoff or other rights which any
Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Lender, or any other person, whether in connection
herewith or in any unrelated transactions; (vii) the failure of the
Administrative Agent or any Lender or other holder of Obligations to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (viii) any action or failure to act by the
Administrative Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (ix) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations). Each Loan Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower, any
other Loan Guarantor or any other Person with respect to the Obligations.

 

(c)                The obligations of each Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Loan Guarantor, of the
Guaranteed Obligations or any part thereof.

 

Section 11.04.                Rights of Subrogation. No Loan Guarantor will
assert any right, claim or cause of action, including, without limitation, a
claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Administrative
Agent and the Lenders.

 

70 

 

 

Section 11.05.                Reinstatement; Stay of Acceleration. If at any
time any payment of any portion of the Guaranteed Obligations is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender.

 

Section 11.06.                Maximum Liability. The provisions of this Loan
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Guarantor under this Loan Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”. Each Loan Guarantor agrees that the Guaranteed Obligations
may at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

 

71 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MCGRAW HILL FINANCIAL, INC.,
as Borrower     By: /s/ Jack Callahan   Name: Jack Callahan   Title: EVP – Chief
Financial Officer


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

STANDARD & POOR’S FINANCIAL SERVICES LLC, as Loan Guarantor     By: /s/ Neeraj
Sahai   Name: Neeraj Sahai   Title: Chairman and President


 



 

 

 

[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender,
Issuing Lender and Lender     By: /s/ Bruce S. Borden   Name: Bruce S. Borden  
Title: Executive Director


 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

BANK OF AMERICA, N.A.,
as Syndication Agent, Issuing Lender and Lender     By: /s/ Prayes Majmudar  
Name: Prayes Majmudar   Title: Director


 

 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

CITIBANK, N.A.,
as Documentation Agent and Lender     By: /s/ Michael Vondriska   Name: Michael
Vondriska   Title: Vice President


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 



DEUTSCHE BANK AG NEW YORK BRANCH,
as Documentation Agent and Lender     By: /s/ Virginia Cosenza   Name: Virginia
Cosenza   Title: Vice President             By: /s/ Ming K. Chu    Name:
Virginia Cosenza   Title: Vice President      


 

 

 

 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

MIZUHO BANK, LTD.,
as Documentation Agent and Lender     By: /s/ Bertram H. Tang   Name: Bertram H.
Tang   Title: Authorized Signatory


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

MORGAN STANLEY BANK, N.A.,
as Lender     By: /s/ Michael King   Name: Michael King   Title: Authorized
Signatory


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender     By: /s/ Ola Anderssen   Name: Ola Anderssen   Title: Director


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

The Bank of Nova Scotia, as a Lender

    By: /s/ Paul J. Czach   Name: Paul J. Czach   Title: Managing Director


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 



Signature Page to
McGraw Hill Financial, Inc.
Five-Year Credit Agreement

 



 

 

GOLDMAN SACHS BANK USA, as a Lender     By: /s/ Rebecca Kratz   Name: Rebecca
Kratz   Title: Authorized Signatory


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 



Signature Page to
McGraw Hill Financial, Inc.
Five-Year Credit Agreement

 



 

 

U.S. Bank National Association, as a Lender     By: /s/ Stacey L. Harrison  
Name: Stacey L. Harrison   Title: Officer


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 



Signature Page to
McGraw Hill Financial, Inc.
Five-Year Credit Agreement

 



 

 

The Northern Trust Company, as a Lender     By: /s/ Eric Siebert   Name: Eric
Siebert   Title: Vice President


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 



Signature Page to
McGraw Hill Financial, Inc.
Five-Year Credit Agreement

 



 

 

Bank of Montreal, Chicago Branch,
as a Lender     By: /s/ Christina Boyle   Name: Christina Boyle   Title: Vice
President


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 



Signature Page to
McGraw Hill Financial, Inc.
Five-Year Credit Agreement

 



 

 

SunTrust Bank, as a Lender     By: /s/ Min Park   Name: Min Park   Title: Vice
President


 

 

 



[Signature Page to MHFI Five-Year Credit Agreement]

 



 

 

 

 

Schedule 2.01

 

COMMITMENTS

 

Name of Lender Commitment JPMorgan Chase Bank, N.A. $130,000,000.00 Bank of
America, N.A. $130,000,000.00 Citibank, N.A. $130,000,000.00 Deutsche Bank AG
New York Branch $130,000,000.00 Mizuho Bank, Ltd. $130,000,000.00 Bank of Nova
Scotia $85,000,000.00 Goldman Sachs Bank USA $85,000,000.00 U.S. Bank National
Association $85,000,000.00 The Northern Trust Company $65,000,000.00 Morgan
Stanley Bank, N.A. $65,000,000.00 The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$65,000,000.00 Bank of Montreal, Chicago Branch $50,000,000.00 SunTrust Bank
$50,000,000.00 Total 1,200,000,000.00

 

 

 

 

Schedule 4.01

 

MATERIAL SUBSIDIARIES

 

Standard & Poor’s Financial Services LLC

 

S&P Opco, LLC

 

 

 

 

Schedule 4.05

 

MATERIAL LITIGATION

 

None.

 

 

 

 

Schedule 7.02

 

EXISTING LIENS

 

None.

 

 

 

 

EXHIBIT A

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:           2. Assignee:       [and is an Affiliate/Approved Fund of
[identify Lender]1     3. Borrower: McGraw Hill Financial, Inc.     4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement     5. Credit Agreement: The Five-Year Credit
Agreement, dated as of [●], 2015, among McGraw Hill Financial, Inc., the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
Syndication Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 



 

1 Select as applicable.

 

 

 

 

 

6. Assigned Interest:

 

Facility Assigned Aggregate Amount of Commitment/Loans for all Lenders Principal
Amount Assigned (and identifying information as to individual Competitive Loans)
Percentage Assigned of Facility/Commitment (set forth, to at least 9 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder) Commitment Assigned: $ $ % Revolving Loans: $ $ % Competitive Loans:
$ $ %

 

Effective Date: ____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

If the Assignee is not already a Lender under the Credit Agreement, the Assignee
agrees to deliver to the Administrative Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Related Parties) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

 

The [Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 10.04(b) of the Credit Agreement.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:     By:     Name:     Name:   Title:     Title:

 

A-2

 

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent2

 

By:     Name:   Title:

 

 

[Consented to:]3

 

MCGRAW HILL FINANCIAL, INC., as
Borrower

 

 

By:     Name:   Title:

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

By:     Name:   Title:

 

 



 

2 To be added only if the consent of the Administrative Agent is required by
Section 10.04(b) of the Credit Agreement.

 

3 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by Section 10.04(b) of the Credit
Agreement.

 

 

A-3

 

 

ANNEX 1
to EXHIBIT A

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of Section 2.16(f) of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

EXHIBIT B

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Credit Agreement, dated as of [●], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. ____________ (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.16(f) of the Credit Agreement.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iii) it is not a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:     Name:   Title:

 

 

Date: ___________, ___, 20[ ]

 

 

 

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Five-Year Credit Agreement, dated as of [●], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. ____________ (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.16(f) of the Credit Agreement.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its business within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iv) none of its direct or indirect partners/members is a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an
IRS Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:     Name:   Title:

 

 

Date: ___________, ___, 20[ ]

 



B-2

 




 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Credit Agreement, dated as of [●], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. ____________ (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.16(f) of the Credit Agreement.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” extending credit pursuant to a loan agreement entered into in
the ordinary course of its business within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:     Name:   Title:

 

 

Date: ___________, ___, 20[ ]

 

B-3

 

 

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Five-Year Credit Agreement, dated as of [●], 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. ____________ (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.16(f) of the Credit Agreement.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iv) none of its direct or indirect partners/members is
a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:     Name:   Title:

 

 

Date: ___________, ___, 20[ ]

 

B-4

 

 

EXHIBIT C

 

FORM OF OPINION OF GENERAL COUNSEL OF BORROWER

 

C-1

 

 

EXHIBIT D

 

[FORM OF]
JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________, ____, 20_, is
entered into between , a (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the “Administrative Agent”) under that
certain Five-Year Credit Agreement, dated as of [●], 2015 among McGraw Hill
Financial, Inc. (the “Borrower”), the Loan Guarantors party thereto, the Lenders
party thereto, Bank of America, N.A., as syndication agent, and the
Administrative Agent (as the same may be amended, modified, extended or restated
from time to time, the “Credit Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.         The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a “Loan
Guarantor” for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby agrees to be bound by all of the guaranty
obligations set forth in Article XI of the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 11.06 of the Credit Agreement,
hereby guarantees, jointly and severally with any other Loan Guarantor, to the
Administrative Agent and the Lenders, as provided in Article XI of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with any other Loan Guarantor, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

2.         If required, the New Subsidiary is, simultaneously with the execution
of this Agreement, executing and delivering such other documents and instruments
as requested by the Administrative Agent in accordance with the Credit
Agreement.

 

3.         The address of the New Subsidiary for purposes of Section 10.01 of
the Credit Agreement is as follows:

 

       

 

4.         The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

5.         This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

D-1

 

 

6.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]     By:   Name: Title:  


 



Acknowledged and accepted:   JPMORGAN CHASE BANK, N.A., as Administrative Agent




 



 

By:   Name:   Title:  


 



 



 

 

 



D-2

 



 